Exhibit 10.23

CNX GAS CORPORATION

EQUITY INCENTIVE PLAN

AS AMENDED AND RESTATED ON AUGUST 13, 2008

Capitalized terms shall have the meaning set forth in Section 16 of the Plan.

 

1. Purpose.

The purposes of the CNX Gas Corporation Equity Incentive Plan are to promote the
interests of the Company and its stockholders by (i) attracting and retaining
executive officers, directors and other key employees and consultants of the
Company and its Affiliates; (ii) motivating such individuals by means of
performance-related incentives to achieve long-range performance goals; and
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company. The Plan is amended and restated as set forth
herein to comply with Section 409A.

 

2. Administration.

 

  (a) Authority of Board. The Plan shall be administered by the Board. Subject
to the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Board by the Plan, the Board shall
have full power and discretionary authority to decide all matters relating to
the administration and interpretation of the Plan, including but not limited to
the authority to:

 

  (i) designate Participants;

 

  (ii) determine the type or types of Awards to be granted to an Eligible
Individual;

 

  (iii) determine the number of Shares to be covered by, or with respect to
which payments, rights, or other matters are to be calculated in connection
with, Awards;

 

  (iv) determine the terms and conditions of any Award, including the discretion
to determine the extent to which Awards will be structured to conform to the
requirements applicable to performance-based compensation described in
Section 162(m) of the Code;

 

  (v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;

 

  (vi) determine whether, and to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Board;



--------------------------------------------------------------------------------

  (vii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;

 

  (viii) establish, amend, suspend, or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan;

 

  (ix) advance the lapse of any waiting period, accelerate any exercise date,
waive or modify any restriction applicable to Awards (except those restrictions
imposed by law);

 

  (x) approve forms of Award Agreements for Awards under the Plan;

 

  (xi) establish the terms and conditions of Awards as the Board determines to
be necessary or appropriate to conform to applicable requirements or practices
of jurisdictions outside of the United States;

 

  (xii) correct any defect or supply any omission or reconcile any inconsistency
in the Plan or in any Award Agreement in the manner and to the extent it shall
deem expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency; and

 

  (xiii) make any other determination and take any other action that the Board
deems necessary or desirable for the administration of the Plan.

 

  (b) Board Discretion Binding. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Board, may be made at any time and shall be final, conclusive, and binding upon
all Persons, including the Company, any Affiliate, any Participant, any holder
or beneficiary of any Award, any stockholder and any Employee.

 

  (c) Delegation to Committee. The Board may delegate to the Committee any or
all authority for administration of the Plan, and may revoke such delegation at
any time. If authority is delegated to the Committee, all references to the
Board in the Plan shall mean and relate to the Committee except as otherwise
provided by the Board.

 

  (d) Delegation by the Committee. Except to the extent prohibited by applicable
law or regulation, the Committee may delegate all or any portion of its
responsibilities and powers to any person or persons selected by it, and may
revoke any such delegation at any time.

 

  (e) No Liability. No member of the Board, the Committee, or any person they
delegate responsibilities and/or duties to, shall be liable for any action taken
or determination made in good faith with respect to the Plan or any Award
granted hereunder.

 

2



--------------------------------------------------------------------------------

3. Shares Available for Awards; Limitations.

 

  (a) Shares Available. The maximum number of Shares that may be delivered
pursuant to Awards granted under the Plan shall be 2,500,000. No Participant
receiving an Award shall be granted: (i) Options or Stock Appreciation Rights
with respect to more than 350,000 Shares during any fiscal year;
(ii) Performance Awards (denominated in Shares) which could result in such
Participant receiving more than 150,000 Shares for each full or partial fiscal
year of the Company contained in the performance period of a particular
Performance Award; or (iii) Performance Awards (paid in cash) which could result
in such Participant receiving a cash amount in equivalent value equal to more
than 250,000 Shares for each full or partial fiscal year of the Company
contained in the performance period of a particular Performance Award. The
foregoing limitations shall be subject to adjustment as provided in
Section 3(c), but only to the extent that any such adjustment will not affect
the status of: (i) any Award intended to qualify as performance-based
compensation under Section 162(m) of the Code; or (ii) any Award intended to
qualify as an Incentive Stock Option.

If, after the Effective Date, any Shares covered by an Award granted under the
Plan, or to which such an Award relates, are forfeited, or otherwise terminate
or are canceled without the delivery of Shares, then the Shares covered by such
Award, or to which such Award relates, or the number of Shares otherwise counted
against the aggregate number of Shares with respect to which Awards may be
granted, to the extent of any such forfeiture, termination or cancellation,
shall again become Shares with respect to which Awards may be granted under the
Plan.

 

  (b)

Adjustments. In the event a dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Board to be
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the Board
shall, in an equitable manner, (i) adjust any or all of (A) the number of Shares
or other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted, (B) the maximum number of
Shares subject to an Award granted to a Participant pursuant to Section 3(a) of
the Plan, (C) the number of Shares or other securities of the Company (or number
and kind of other securities or property) subject to outstanding Awards, and
(D) the grant or exercise price with respect to any Award; (ii) if deemed
appropriate, provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) if deemed appropriate, make provision for a
cash payment to the holder of an outstanding Award; provided, in each case, that
(A) with respect to Awards of

 

3



--------------------------------------------------------------------------------

 

Incentive Stock Options no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b)(1) of the
Code, as from time to time amended; (B) with respect to any Award, no such
adjustment shall be authorized to the extent that such authority would be
inconsistent with the Plan’s meeting the requirements of Section 162(m) of the
Code, unless otherwise determined by the Board; and (C) with respect to any
Award subject to Section 409A, no such adjustment shall be authorized to the
extent that such adjustment would cause the Plan to fail to comply with
Section 409A.

 

  (c) Substitute Awards. Any Shares underlying Substitute Awards shall not,
unless required by law, be counted against the Shares available for Awards under
the Plan.

 

  (d) Sources of Shares Deliverable under Awards. Shares to be issued under the
Plan may be made available from authorized but unissued Stock, Stock held by the
Company in its treasury, or Stock purchased on the open market or otherwise.
During the term of the Plan, the Company will at all times reserve and keep
available the number of Shares of Stock that shall be sufficient to satisfy the
requirements of the Plan.

 

4. Eligibility.

Any Eligible Individual shall be eligible to be designated a Participant.

 

5. Stock Options.

 

  (a) Grant. Subject to the provisions of the Plan, the Board shall have sole
and complete authority to determine the Participants to whom Options shall be
granted (provided that Incentive Stock Options may only be granted to employees
of the Company or a parent or subsidiary of the Company within the meaning of
Code Sections 424(e) and (f)), the number of Shares to be covered by each
Option, the Option price and the conditions and limitations applicable to the
exercise of the Option. The Board shall have the authority to grant Incentive
Stock Options, or to grant Non-Qualified Stock Options, or to grant both types
of Options. In the case of Incentive Stock Options, the terms and conditions of
such grants shall be subject to and comply with such rules as may be prescribed
by Section 422 of the Code, as from time to time amended, and any regulations
implementing such statute.

 

  (b) Exercise Price. The Board, in its sole discretion, shall establish the
exercise price at the time each Option is granted. Except in the case of
Substitute Awards, the exercise price of an Option may not be less than Fair
Market Value on the Grant Date.

 

  (c)

Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Board may, in its sole discretion, specify in the
applicable Award Agreement or thereafter. The Board may impose such conditions
with respect to the exercise of Options, including without limitation,

 

4



--------------------------------------------------------------------------------

 

any relating to the application of federal or state securities laws, as it may
deem necessary or advisable. Notwithstanding the foregoing, an Option shall not
be exercisable after the expiration of ten years from the Grant Date.

 

  (d) Payment. No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the Option price is received by the Company.
Such payment may be made in cash, or its equivalent, or by exchanging, actually
or constructively, Shares owned by the Participant (for any minimum period set
forth in the Award Agreement or as may otherwise be required by the Board (and
which are not the subject of any pledge or other security interest)), or by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is at least equal to such Option price.
The Board shall determine, in its discretion, whether a Participant may elect to
pay all or any portion of the aggregate exercise price by having Shares with a
Fair Market Value on the date of exercise equal to the aggregate exercise price
withheld by the Company or sold by a broker-dealer or, as otherwise provided in
an Award Agreement. Shares that are withheld from an award to satisfy
tax-withholding obligations, shares that are surrendered to fulfill tax
obligations incurred under the Plan, and shares surrendered in payment of the
option exercise price upon the exercise of an option will not be available for
reissuance under the Plan.

 

  (e) Restoration Options. The Board may provide in an Award Agreement for the
automatic grant of a Restoration Option to a Participant who delivers Shares in
payment of the exercise price of any Option granted hereunder in accordance with
Section 5(d), or in the event that the withholding tax liability arising upon
exercise of any such Option or Options by a Participant is satisfied through the
withholding by the Company of Shares otherwise deliverable upon exercise of the
Option. The grant of a Restoration Option shall be subject to the satisfaction
of such conditions or criteria as the Board, in its sole discretion, shall
establish from time to time. A Restoration Option shall entitle the holder
thereof to purchase a number of Shares equal to the number of such Shares so
delivered or withheld upon exercise of the original Option. A Restoration Option
shall have a per share exercise price of not less than 100% of the per Share
Fair Market Value on the Grant Date of such Restoration Option and such other
terms and conditions as the Board, in its sole discretion, shall determine.

 

6. Stock Appreciation Rights.

 

  (a)

Grant. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the Participants to whom Stock Appreciation
Rights shall be granted, the number of Shares to be covered by each Stock
Appreciation Right Award, the grant price thereof and the conditions and
limitations applicable to the exercise thereof. Stock Appreciation Rights may be
granted in tandem with another Award, in addition to another Award, or
freestanding and unrelated to another Award. Stock Appreciation Rights granted
in tandem with or in addition to an Award may be granted either at the same time

 

5



--------------------------------------------------------------------------------

 

as the Award or, except in the case of Incentive Stock Options, at a later time.
Stock Appreciation Rights shall have a grant price no less that the Fair Market
Value of Shares covered by the right on the Grant Date (except with respect to a
Substitute Award).

 

  (b) Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
a Share on the date of exercise of the Stock Appreciation Right over the grant
price thereof. Unless otherwise determined by the Board, a Stock Appreciation
Right shall be settled in Shares. Stock Appreciation Rights to be settled in
shares of Common Stock shall be counted in full against the number of shares
available for award under the Plan.

 

  (c) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Board shall determine, at or after the grant of
a Stock Appreciation Right, the term (up to a maximum of ten years from the
Grant Date), methods of exercise, methods and form of settlement, and any other
terms and conditions of any Stock Appreciation Right. Any such determination by
the Board may be changed by the Board from time to time and may govern the
exercise of Stock Appreciation Rights granted or exercised prior to such
determination as well as Stock Appreciation Rights granted or exercised
thereafter. The Board may impose such conditions or restrictions on the exercise
of any Stock Appreciation Right as it shall deem appropriate.

 

7. Restricted Stock and Restricted Stock Units.

 

  (a) Grant. Subject to the provisions of the Plan, the Board shall have sole
and complete authority to determine the Participants to whom Shares of
Restricted Stock and Restricted Stock Units shall be granted, the number of
Shares of Restricted Stock and/or the number of Restricted Stock Units to be
granted to each Participant, the duration of the period during which, and the
conditions under which, the Restricted Stock and Restricted Stock Units may be
forfeited to the Company, and the other terms and conditions of such Awards.

 

  (b) Transfer Restrictions. Shares of Restricted Stock and Restricted Stock
Units may not be sold, assigned, transferred, pledged or otherwise encumbered,
except, in the case of Restricted Stock, as provided in the Plan or the
applicable Award Agreements. Certificates issued in respect of Shares of
Restricted Stock shall be registered in the name of the Participant and
deposited by such Participant, together with a stock power endorsed in blank,
with the Company. Upon the lapse of the restrictions applicable to such Shares
of Restricted Stock, the Company shall deliver such certificates to the
Participant or the Participant’s legal representative.

 

  (c) Payment. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a Share. Restricted Stock Units shall be paid in cash, Shares,
other securities or other property, as determined in the sole discretion of the
Board, upon the lapse of the restrictions applicable thereto, or otherwise in
accordance with the applicable Award Agreement.

 

6



--------------------------------------------------------------------------------

  (d) Dividends and Distributions. Dividends and other distributions paid on or
in respect of any Shares of Restricted Stock or Restricted Stock Units may be
paid directly to the Participant, or may be reinvested in additional Shares of
Restricted Stock or in additional Restricted Stock Units, as determined by the
Board in its sole discretion.

 

8. Performance Awards.

 

  (a) Grant. Subject to the limitations set forth in Section 3, the Board shall
have sole and complete authority to determine the Eligible Individuals who shall
receive a “Performance Award,” which shall consist of a right that is
(i) denominated in cash, Options, or Shares, (ii) valued, as determined by the
Board, in accordance with the achievement of such performance goals during such
performance periods as the Board shall establish, and (iii) payable at such time
and in such form as the Board shall determine. Unless otherwise determined by
the Board, any such Performance Award shall be evidenced by an Award Agreement
containing the terms of the award, including, but not limited to, the
performance criteria and such terms and conditions as may be determined from
time to time by the Board, in each case, not inconsistent with this Plan.

 

  (b)

Terms and Conditions. For Awards intended to be performance-based compensation
under Section 162(m) of the Code, Performance Awards shall be conditioned upon
the achievement of pre-established goals relating to one or more of the
following performance measures, as determined in writing by the Board and
subject to such modifications as specified by the Board: cash flow; cash flow
from operations; earnings (including earnings before interest, taxes,
depreciation, and amortization or some variation thereof); earnings per share,
diluted or basic; earnings per share from continuing operations; net asset
turnover; inventory turnover; capital expenditures; debt; debt reduction;
working capital; return on investment; return on sales; net or gross sales;
market share; economic value added; cost of capital; change in assets; expense
reduction levels; productivity; delivery performance; safety record; stock
price; return on equity; total or relative increases to stockholder return;
return on capital; return on assets or net assets; revenue; income or net
income; operating income or net operating income; operating profit or net
operating profit; gross margin, operating margin or profit margin; and
completion of acquisitions, business expansion, product diversification and
other non-financial operating and management performance objectives. To the
extent consistent with Section 162(m) of the Code, the Board may determine at
the time the performance goals are established that certain adjustments shall
apply, in whole or in part, in such manner as determined by the Board, to
exclude the effect of any of the following events that occur during a
performance period: the impairment of tangible or intangible assets; litigation
or claim judgments or settlements; the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results; business

 

7



--------------------------------------------------------------------------------

 

combinations, reorganizations and/or restructuring programs, including, but not
limited to, reductions in force and early retirement incentives; currency
fluctuations; and any extraordinary, unusual, infrequent or non-recurring items,
including, but not limited to, such items described in management’s discussion
and analysis of financial condition and results of operations or the financial
statements and notes thereto appearing in the Company’s annual report to
stockholders for the applicable year. Performance measures may be determined
either individually, alternatively or in any combination, applied to either the
Company as a whole or to a business unit or subsidiary entity thereof, either
individually, alternatively or in any combination, and measured over a period of
time including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Board.

 

  (c) Preestablished Performance Goals. For Awards intended to be
performance-based compensation under Section 162(m) of the Code, performance
goals relating to the performance measures set forth above shall be
preestablished in writing by the Board, and achievement thereof certified in
writing prior to payment of the Award, as required by Section 162(m) and
regulations promulgated thereunder. All such performance goals shall be
established in writing no later than ninety (90) days after the beginning of the
applicable performance period; provided however, that for a performance period
of less than one year, the Board shall take any such actions prior to the lapse
of 25% of the performance period. In addition to establishing minimum
performance goals below which no compensation shall be payable pursuant to a
Performance Award, the Board, in its discretion, may create a performance
schedule under which an amount less than or more than the target award may be
paid so long as the performance goals have been achieved.

 

  (d) Additional Restrictions/Negative Discretion. The Board, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Awards. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore and notwithstanding any
provision of this Plan to the contrary, the Board, in its sole discretion, may
retain the discretion to reduce the amount of any Performance Award to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance;
(ii) comparisons with compensation received by other similarly situated
individuals working within the Company’s industry; (iii) the Company’s financial
results and conditions; or (iv) such other factors or conditions that the Board
deems relevant; provided, however, the Board shall not use its discretionary
authority to increase any Award that is intended to be performance-based
compensation under Section 162(m) of the Code.

 

8



--------------------------------------------------------------------------------

  (e) Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with procedures established by the Board, on a deferred basis.

 

9. Other Stock-Based Awards.

The Board shall have authority to grant to Participants “Other Stock-Based
Awards,” which shall consist of any right that is (i) not an Award described in
Sections 5 through 8 above and (ii) an Award of Shares or an Award denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible
into Shares), as deemed by the Board to be consistent with the purposes of the
Plan. Subject to the terms of the Plan and any applicable Award Agreement, the
Board shall determine the terms and conditions of any such Other Stock-Based
Award.

 

10. Termination of Employment Service.

The Board shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of
employment/service, including a termination by the Company or an Affiliate of
the Company without Cause, by a Participant voluntarily, or by reason of death,
Disability or Retirement.

 

11. Change in Control.

To the extent not inconsistent with Section 13(r) hereof, in the event that the
Company engages in a transaction constituting a Change in Control, the Board
shall have complete authority and discretion, but not the obligation, to
accelerate the vesting of outstanding Awards and the termination of restrictions
on Shares. As part of any agreement in connection with a Change in Control, the
Board may also negotiate terms providing protection for Participants, including,
the assumption of any Awards outstanding under the Plan or the substitution of
similar awards for those outstanding under the Plan.

 

12. Amendment and Termination.

 

  (a)

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan, the Board may amend, alter,
suspend, discontinue, cancel, or terminate the Plan or an Award Agreement or any
portion thereof at any time; provided, however , that no such amendment,
alteration, suspension, discontinuation, cancellation or termination shall be
made without: (i) stockholder approval if such approval is necessary to comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to qualify or comply; or (ii) the consent of the
affected Participant, if such action would adversely affect any material rights
of such Participant under any outstanding Award. Notwithstanding the foregoing
or any provision of the Plan or an Award Agreement to the contrary, the Board
may at any time (without the consent of the Participant) modify, amend or
terminate any or all of the provisions of this Plan or an Award Agreement to the
extent necessary: (i) to conform the provisions of the Plan or an Award with
Section

 

9



--------------------------------------------------------------------------------

 

409A and Section 162(m) of the Code other applicable law, the regulations issued
thereunder or an exception thereto, regardless of whether such modification,
amendment, or termination of the Plan and/or Award shall adversely affect the
rights of a Participant; and (ii) to enable the Plan to achieve its stated
purposes in any jurisdiction outside the United States in a tax-efficient manner
and in compliance with local rules and regulations.

 

  (b) With respect to Participants who reside or work outside the United States
of America, the Board may, in its sole discretion, amend, or otherwise modify,
without stockholder approval, the terms of the Plan or Awards with respect to
such Participants in order to conform such terms with the provisions of local
law; provided that such amendment or other modification shall not increase the
total number of Shares reserved for purposes of the Plan without the approval of
the stockholders of the Company.

 

  (c) The Board shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, an event affecting the
Company, or the financial statements of the Company, or of changes in applicable
laws, regulations or accounting principles), whenever the Board determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan;
provided that no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the Plan’s meeting the requirements of
Section 162(m) or Section 409A..

 

  (d) To the extent not inconsistent with Section 13(r) hereof, in connection
with a Change in Control or an event described in Section 3(b) hereof or such
other events as determined by the Board and set forth in an agreement, the Board
may, in its discretion: (i) cancel any or all outstanding Awards under the Plan
in consideration for payment to the holder of each such cancelled Award of an
amount equal to the portion of the consideration that would have been payable to
such holder pursuant to such transaction if such Award had been fully vested and
exercisable, and had been fully exercised, immediately prior to such
transaction, less the exercise price if any that would have been payable
therefor, or (ii) if the net amount referred to in clause (i) would be negative,
cancel such Award for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash and/or
securities or other property in the Board’s discretion.

 

  (e)

To the extent not inconsistent with Section 13(r), in the event of a Take-In
Transaction and effective as of the effective date of the Take-In Transaction
(the “Take-In Date”): (i) any Option (or portion thereof), which is vested as of
the Take-In Date, shall be paid in cash to the holder thereof in an amount equal
to the excess, if any, of the Fair Market Value (as determined by the Board and
the CONSOL Energy Inc. Board of Directors in connection with the Take-In
Transaction) of the unexercised portion of such Option over the aggregate

 

10



--------------------------------------------------------------------------------

 

exercise price of such shares underlying such Option, (ii) any Option (or any
portion thereof), which is not vested as of the Take-In Date, shall continue to
have, and be subject to, substantially the same terms and conditions as
applicable to such award prior to the Take-In Date, including the vesting
schedule, except that each Option will be exercisable for the number of CONSOL
Energy Inc. shares of common stock as determined by the Board and the CONSOL
Energy Inc. Board of Directions in connection with the Take-In Transaction,
(iii) any Restricted Stock Units outstanding as of the date of the Take-In
Transaction shall be converted into restricted stock unit awards of CONSOL
Energy Inc. as determined by the Board and the CONSOL Energy Inc. Board of
Directors in connection with the Take-In Transaction, and shall continue to
have, and be subject to, substantially the same terms and conditions as
applicable to the Restricted Stock Units prior to the Take-In Date, (iv) any
outstanding Performance Awards issued in connection with the Company’s various
Long-Term Incentive Programs as of the Take-In Date shall be treated as follows:
(x) fifty percent (50%) of each Award shall be paid in cash as if the
Performance Period and Ending Point (as each is defined in the applicable Long
Term Incentive Program governing documents) had ended on the Take-In Date;
provided that, a Participant may elect, so long as such election is made in
compliance with Section 409(A), to receive such cash value of the Award in
restricted stock units of CONSOL Energy Inc. (based on a conversion rate as
determined by the Board and the CONSOL Energy Inc. Board of Directors), with
such restricted stock units vesting on the date of the original Performance
Period for such Award, and otherwise having substantially the same terms and
conditions (other than the performance conditions) as applicable to such Awards
prior to the Take-In Date, and (y) fifty percent (50%) shall be converted into
restricted stock units of CONSOL Energy Inc. (based on a conversion rate as
determined by the Board and the CONSOL Energy Inc. Board of Directors), with
such restricted stock units vesting on the date of the original Performance
Period for such Award, and otherwise having substantially the same terms and
conditions (other than the performance conditions) as applicable to such Awards
prior to the Take-In Date. Any substitution or assumption authorized under the
foregoing provisions shall be made consistent with Sections 162(m) and
Section 409A and the guidance issued thereunder, to the extent applicable, such
that such substitution or assumption does not give rise to the grant of a new
stock right or a material modificaton of an existing stock right.

 

13. General Provisions.

 

  (a) Section 162(m). Notwithstanding any provision of the Plan or Award
Agreement to the contrary if an award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan or an Award Agreement
would prevent such Award from so qualifying, such provision shall be
administered, interpreted and construed to carry out such intention (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). In no event shall any member of the Board, the Committee or the
Company (or its employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Award to satisfy the
requirements of Section 162(m).

 

11



--------------------------------------------------------------------------------

  (b) Dividend Equivalents. In the sole and complete discretion of the Board, an
Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis.

 

  (c) Nontransferability. Except to the extent provided in an Award Agreement,
no Award shall be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant, except by will or the laws of
descent and distribution.

 

  (d) No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants
under the Plan. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

  (e) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Board may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable Federal or
state laws, and the Board may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

  (f) Withholding. A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant the amount (in cash, Shares, other securities, other Awards or
other property) of any applicable withholding or other taxes in respect of an
Award, its exercise, or any payment or transfer under an Award or under the Plan
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes. Notwithstanding the
foregoing or any provisions of the Plan to the contrary, any broker-assisted
cashless exercise shall comply with the requirements for equity classification
of Paragraph 35 of FASB Statement No. 123(R) and any withholding satisfied
through a net-settlement shall be limited to the minimum statutory withholding
requirements. The Board may provide for additional cash payments to holders of
Awards to defray or offset any tax arising from the grant, vesting, exercise, or
payments of any Award to the extent not inconsistent with Section 13(r) hereof.

 

  (g) Award Agreements. Unless otherwise determined by the Board, each Award
hereunder shall be evidenced by an Award Agreement that shall be delivered to
the Participant and shall specify the terms and conditions of the Award and any
rules applicable thereto.

 

12



--------------------------------------------------------------------------------

  (h) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, Shares and other types of Awards provided for
hereunder (subject to stockholder approval if such approval is required), and
such arrangements may be either generally applicable or applicable only in
specific cases.

 

  (i) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in an Award Agreement.

 

  (j) No Rights as Stockholder. Subject to the provisions of the applicable
Award, no Participant or holder or beneficiary of any Award shall have any
rights as a stockholder with respect to any Shares to be distributed under the
Plan until he or she has become the holder of such Shares. Notwithstanding the
foregoing, in connection with each grant of Restricted Stock hereunder, the
applicable Award shall specify if and to what extent the Participant shall not
be entitled to the rights of a stockholder in respect of such Restricted Stock.

 

  (k) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to the conflict of law principles thereof.

 

  (l) Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Board, materially altering
the intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

  (m) Other Laws. The Board may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Shares or such other consideration might
violate any applicable law or regulation or entitle the Company to recover the
same under Section 16(b), and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder, or
beneficiary.

 

13



--------------------------------------------------------------------------------

  (n) No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

  (o) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Board shall determine whether cash,
other securities, or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.

 

  (p) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

  (q) Parachute Payments. The Board may provide in an Award Agreement that no
amounts shall be paid or considered paid to the extent that any such payments
would be nondeductible by the Company under Code Section 280G.

 

  (r) Section 409A. Notwithstanding any provision of the Plan or an Award
Agreement to the contrary, if any Award or benefit provided under this Plan is
subject to the provisions of Section 409A, the provisions of the Plan and any
applicable Award Agreement shall be administered, interpreted and construed in a
manner necessary to comply with Section 409A or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). The following provisions shall apply, as applicable:

(i) If a Participant is a Specified Employee and a payment subject to
Section 409A (and not excepted therefrom) to the Participant is due upon
Separation from Service, such payment shall be delayed for a period of six
(6) months after the date the Participant Separates from Service (or, if
earlier, the death of the Participant). Any payment that would otherwise have
been due or owing during such six-month period will be paid immediately
following the end of the six-month period in the month following the month
containing the 6-month anniversary of the date of termination unless another
compliant date is specified in the applicable agreement.

(ii) For purposes of Section 409A, and to the extent applicable to any Award or
benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. With respect to payments subject to
Section 409A, the Company reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A. Whether a
Participant has Separated from Service or employment will be determined based

 

14



--------------------------------------------------------------------------------

on all of the facts and circumstances and, to the extent applicable to any Award
or benefit, in accordance with the guidance issued under Section 409A. For this
purpose, a Participant will be presumed to have experienced a Separation from
Service when the level of bona fide services performed permanently decreases to
a level less than twenty percent (20%) of the average level of bona fide
services performed during the immediately preceding thirty-six (36) month period
or such other applicable period as provided by Section 409A.

(iii) The Board, in its discretion, may specify the conditions under which the
payment of all or any portion of any Award may be deferred until a later date.
Deferrals shall be for such periods or until the occurrence of such events, and
upon such terms and conditions, as the Board shall determine in its discretion,
in accordance with the provisions of Section 409A, the regulations and other
binding guidance promulgated thereunder; provided, however, that no deferral
shall be permitted with respect to Options, Stock Appreciation Rights and other
stock rights subject to Section 409A. An election shall be made by filing an
election with the Company (on a form provided by the Company) on or prior to
December 31st of the calendar year immediately preceding the beginning of the
calendar year (or other applicable service period) to which such election
relates (or at such other date as may be specified by the Board to the extent
consistent with Section 409A) and shall be irrevocable for such applicable
calendar year (or other applicable service period). To the extent authorized, a
Participant who first becomes eligible to participate in the Plan may file an
election (“Initial Election”) at any time prior to the 30-day period following
the date on which the Participant initially becomes eligible to participate in
the Plan (or at such other date as may be specified by the Board to the extent
consistent with Section 409A). Any such Initial Election shall only apply to
compensation earned and payable for services rendered after the effective date
of the Election.

(iv) The grant of Non-Qualified Stock Options, Stock Appreciation Rights and
other stock rights subject to Section 409A shall be granted under terms and
conditions consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award
does not constitute a deferral of compensation under Section 409A. Accordingly,
any such Award may be granted to Employees and Eligible Directors of the Company
and its subsidiaries and affiliates in which the Company has a controlling
interest. In determining whether the Company has a controlling interest, the
rules of Treas. Reg. § 1.414(c)-2(b)(2)(i) shall apply; provided that the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears; provided, further, where legitimate business reasons
exist (within the meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the
language “at least 20 percent” shall be used instead of “at least 80 percent” in
each place it appears. The rules of Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4
shall apply for purposes of determining ownership interests.

(v) Notwithstanding anything to the contrary contained herein and with respect
to Options that were earned and vested under the Plan prior to January 1, 2005
(as determined under Section 409A, “Grandfather Options”), such

 

15



--------------------------------------------------------------------------------

Grandfathered Options are intended to be exempt from Section 409A and shall be
administered and interpreted in a manner intended to ensure that any such
Grandfathered Option remains exempt from Section 409A. No amendments or other
modifications shall be made to such Grandfathered Options except as specifically
set forth in a separate writing thereto, and no amendment or modification to the
Plan shall be interpreted or construed in a manner that would cause a material
modification (within the meaning of Section 409A, including Treas. Reg. §
1.409A-6(a)(4)) to any such Grandfathered Options.

(vi) In no event shall any member of the Board, the Committee or the Company (or
its employees, officers or directors) have any liability to any Participant (or
any other Person) due to the failure of an Award to satisfy the requirements of
Section 409A.

 

14. Term of the Plan.

 

  (a) Effective Date. The Plan shall be effective as of the Effective Date.

 

  (b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the Effective Date. Unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award granted hereunder may extend
beyond such date, and the authority of the Board to amend, alter, adjust,
suspend, discontinue, cancel or terminate any such Award or to waive any
conditions or rights under, any such Award and the authority of the Board to
amend the Plan, shall extend beyond such date.

 

15. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an Affiliate of the Company as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, in either case of
(i) and (ii) as determined by the Board, (iv) any entity that, directly or
indirectly, controls the Company, and (v) any entity that, directly or
indirectly, is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of 50% or more of the outstanding voting securities of the
Company.

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit, Performance Award or Other Stock-Based Award.

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not be,
executed or acknowledged by a Participant.

“Board” shall mean the Board of Directors of the Company.

 

16



--------------------------------------------------------------------------------

“Cause” shall mean, unless otherwise defined in the applicable Award Agreement,
a determination by the Board that a Participant has: (i) committed an act of
embezzlement, fraud, dishonesty or breach of fiduciary duty to the Company;
(ii) deliberately and repeatedly violated the rules of the Company or the valid
instructions of the Board or an authorized officer of the Company; (iii) made
any unauthorized disclosure of any of the material secrets or confidential
information of the Company; or (iv) engaged in any conduct that could reasonably
be expected to result in material loss, damage or injury to the Company.

“Change in Control” shall mean, unless otherwise defined in the applicable Award
Agreement:

 

  (i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 25% of the combined voting power of the
then outstanding voting Stock of the Company; provided, however, that for
purposes of this clause (i), the following acquisitions will not constitute a
Change in Control: (A) any issuance of voting Stock of the Company directly from
the Company that is approved by the Incumbent Board (as defined in clause
(ii) below), (B) any acquisition by the Company of voting Stock of the Company,
(C) any acquisition of voting Stock of the Company by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any subsidiary,
(D) any acquisition of voting Stock of the Company by an underwriter holding
securities of the Company in connection with a public offering thereof, (E) any
acquisition of voting Stock by CONSOL Energy Inc. and/or its subsidiaries, or
(F) any acquisition of voting Stock of the Company by any Person pursuant to a
Business Combination that complies with clauses (A), (B), (C) of clause
(iii) below; or

 

  (ii) other than at a time when CONSOL Energy Inc. and/or its subsidiaries
beneficially own more than 50% of the total voting Stock, individuals who
constitute the Board as of the Effective Date (the “Incumbent Board,” as
modified by this clause (ii)), cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) will be deemed to
have then been a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

 

17



--------------------------------------------------------------------------------

  (iii) consummation of a reorganization, merger or consolidation of the Company
or a sale or other disposition (whether by sale, taxable or nontaxable exchange,
formation of a joint venture or otherwise) of all or substantially all of the
assets of the Company, or other transaction involving the Company (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
shares of voting Stock of the entity resulting from such Business Combination or
any direct or indirect parent corporation thereof (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (B) no Person, other than the Company and/or CONSOL
Energy Inc. and/or its subsidiaries, beneficially own 25% or more of the
combined voting power of the then outstanding Shares of voting Stock of the
entity resulting from such Business Combination or any direct or indirect parent
corporation thereof (disregarding all “acquisitions” described in subsections
(A)—(C) of clause (i)), and (C) other than at a time when CONSOL Energy Inc.
and/or its subsidiaries beneficially own more than 50% of the total voting
Stock, at least a majority of the members of the board of directors of the
entity resulting from such Business Combination or any direct or indirect parent
corporation thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination;

 

  (iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of clause (iii); or

 

  (v)

other than at a time when CONSOL Energy Inc. and/or its subsidiaries
beneficially own less than 50% of the total voting Stock of the Company, the
earliest to occur of: (i) any one “person” as such term is used in Sections
13(d) and 14(d) of the Exchange Act (other than (A) CONSOL Energy Inc., (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
CONSOL Energy Inc., and (C) any corporation owned, directly or indirectly, by
the stockholders of CONSOL Energy Inc. in substantially the same proportions as
their ownership of shares of CONSOL Energy Inc.’s common stock), or more than
one “person” acting as a “group,” is or becomes the “beneficial owner” (as
defined in Section 13d-3 under the Exchange Act) of shares of common stock of
CONSOL Energy Inc. that, together with the shares held by such “person” or
“group,” possess more than 50% of the total fair market value or voting power of
CONSOL Energy Inc.’s shares of common stock; (ii) a majority of the members of
CONSOL Energy Inc.’s board of directors is replaced

 

18



--------------------------------------------------------------------------------

 

during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of CONSOL Energy Inc.’s board of directors
prior to the date of appointment or election; or (iii) the sale of all or
substantially all of CONSOL Energy Inc.’s assets.

Notwithstanding the foregoing or any provision of this Plan to the contrary, if
an Award is subject to Section 409A (and not excepted therefrom) and a Change in
Control is a distribution event for purposes of an Award, the foregoing
definition of Change in Control shall be interpreted, administered and construed
in manner necessary to ensure that the occurrence of any such event shall result
in a Change in Control only if such event qualifies as a change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation, as applicable, within the
meaning of Treas. Reg. § 1.409A-3(i)(5).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean a committee of the Board designated by the Board to
administer the Plan. To the extent deemed appropriate by the Board, the
Committee shall be composed of not less than two individuals who are “outside
directors” within the meaning of Code Section 162(m) and “non-employee
directors” within the meaning of Section 16 and “independent directors” within
the meaning of Section 303A of the New York Stock Exchange Listed Company
Manual.

“Company” shall mean CNX Gas Corporation, and any successor thereto.

“CONSOL Group” means CONSOL Energy Inc. and/or its subsidiaries including the
Company and its subsidiaries.

“Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a Participant’s inability, because of physical or mental incapacity
or injury (that has continued for a period of at least 12 consecutive calendar
months), to perform for the Company or an Affiliate substantially the same
services as he or she performed prior to incurring such incapacity or injury.

“Effective Date” shall mean June 30, 2005, as amended August 1, 2005.

“Eligible Individual” means any full-time or part-time employee, officer,
director or consultant of the Company or an Affiliate, including any Affiliates
which become such after adoption of the Plan. Eligible Individual shall also
include any individual or individuals to whom an offer of employment or service
has been extended.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the fair market value of the property or other
items being valued, as determined by the Board, in its sole discretion. Fair
Market Value with respect to the Shares, as of any date, shall mean (i) if the
Shares are listed on a securities exchange or are traded over the NASDAQ
National Market System, the closing sales price of the Shares on such exchange
or over such system on such date, or in the absence

 

19



--------------------------------------------------------------------------------

of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, (ii) if the Shares are not so
listed or traded, the mean between the bid and offered prices of the Shares as
quoted by the National Association of Securities Dealers through NASDAQ for such
date, or (iii) in the event there is no public market for the Shares, the fair
market value as determined by the Board in its sole discretion.

“Grant Date” means, with respect to an Award, date on which the Board makes the
determination to grant such Award, or such other date as is determined by the
Board. Within a reasonable time thereafter, the Company will deliver an Award
Agreement to the Participant.

“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 5 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 5 of the Plan and that is not intended to
be an Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option
and shall include a Restoration Option.

“Other Stock-Based Award” shall mean any right granted under Section 9 of the
Plan. “Participant” shall mean any Eligible Individual who receives an Award
under the Plan. “Performance Award” shall mean any right granted under Section 8
of the Plan.

“Person” shall mean any individual, corporation, company, partnership,
association, joint-stock company, trust, unincorporated organization, government
or political subdivision thereof or other entity.

“Plan” shall mean this CNX Gas Corporation Equity Incentive Plan.

“Restoration Option” shall mean an Option granted pursuant to Section 5(e) of
the Plan.

“Restricted Stock” shall mean any Share granted under Section 7 of the Plan.

“Restricted Stock Unit” shall mean any unit granted under Section 7 of the Plan.

“Retirement” shall mean retirement of a Participant from the employ or service
of the Company or any of its Affiliates in accordance with the terms of the
applicable Company retirement plan or, if a Participant is not covered by any
such plan, retirement on or after such Participant’s 65th birthday, unless
otherwise defined in the applicable Award Agreement.

“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.

 

20



--------------------------------------------------------------------------------

“Section 16” shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

“Section 162(m)” shall mean Section 162(m) of the Code and the rules promulgated
thereunder or any successor provision thereto as in effect from time to time.

“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

“Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the Company (including all persons treated as a single employer under
Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” (within the meaning of Section 409A). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
a Participant has Separated from Service will be determined based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A. A Participant will be
presumed to have experienced a Separation from Service when the level of bona
fide services performed permanently decreases to a level less than twenty
percent (20%) of the average level of bona fide services performed during the
immediately preceding thirty-six (36) month period or such other applicable
period as provided by Section 409A.

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company as determined in
accordance with the regulations issued under Code Section 409A and the
procedures established by the Company.

“Shares” shall mean a share of Stock.

“Stock” shall mean the common stock, $.01 par value, of the Company (as such par
value may be adjusted from time to time), or such other securities of the
Company, as may be designated by the Board from time to time.

“Stock Appreciation Right” shall mean any right granted under Section 6 of the
Plan.

“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

 

21



--------------------------------------------------------------------------------

“Take In Transaction” means the first to occur of any of the following events:

 

  (i) the Company becomes a direct or indirect wholly owned subsidiary of CONSOL
Energy Inc.; or

 

  (ii) if at any time when the CONSOL Group beneficially owns more than fifty
percent (50%) of the combined voting power of the then outstanding Voting Stock
of the Company, the stockholders of the Company approve a plan for the complete
liquidation or dissolution of the Company; or

 

  (iii) if at any time when the Stock of the Company is no longer listed for
trading on the New York Stock Exchange or any other national stock exchange, the
CONSOL Group beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) more than ninety percent (90%) of the voting power of
each class of then outstanding Voting Stock of the Company; or

 

  (iv) consummation of a reorganization, merger or consolidation of the Company
or a direct or indirect wholly owned subsidiary thereof, a sale or other
disposition (whether by sale, taxable or nontaxable exchange, formation of a
joint venture or otherwise) of all or substantially all of the assets of the
Company, or other transaction involving the Company (each, a “Business
Combination”), resulting in the CONSOL Group beneficially owning more than
ninety percent (90%) of the voting power of each class of then outstanding
Voting Stock of the Company.

“Voting Stock” means securities entitled to vote generally in the election of
directors.

The undersigned Secretary of the Company certifies that the amendments to the
CNX Gas Corporation Equity Incentive Plan originally effective as of June 30,
2005, contained in this Amended and Restated Equity Incentive Plan have been
duly adopted by the Board of Directors on August 13, 2008.

 

/s/ Stephen W. Johnson

Secretary

 

22